

Exhibit 10.2
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 (the “Amendment”) is effective as of January 13, 2020 (the
“Effective Date”), and is by and between Surgery Partners, Inc. (“Parent”),
Surgery Partners, LLC (“Partners” and, together with Parent, the “Company”), and
J. Eric Evans (“you” or “Executive”). Capitalized terms not defined in this
Amendment shall have the respective meanings ascribed to them in the Employment
Agreement by and between the Company and Executive, dated February 11, 2019 (as
may be amended from time to time, the “Employment Agreement”).
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive hereby agree, as of the Effective Date,
to amend certain terms of the Employment Agreement on the terms set forth in
this Amendment.
1.Position and Duties. Section 1 of the Employment Agreement is hereby deleted
in its entirety and replaced with the following new paragraphs:
“Position and Duties. Effective as of January 13, 2020 (the “Transition Date”),
you will be employed by the Company, on a full-time basis, as its Chief
Executive Officer, with such duties as are required by that position and as may
be assigned to you from time to time by the Executive Chairman of Parent’s Board
of Directors (the “Board”) or the Board. In addition to serving as Chief
Executive Officer, you will be appointed to serve as member of the Board,
effective as of the Transition Date.  Thereafter, for so long as you remain
employed by the Company as its Chief Executive Officer, at each applicable
annual meeting of Parent’s stockholders, the Board or a committee thereof shall
nominate you to serve as a member of the Board and you shall serve if so elected
or re-elected without further compensation, subject to receiving the required
approval of Parent’s stockholders and compliance with Parent’s policies
applicable to Board members generally.  In the event you cease to be employed as
the Chief Executive Officer for any reason, you shall resign from the Board
effective immediately upon such cessation. In addition, you may be asked to
serve as a manager, director or officer of one or more Affiliates without
further compensation.  For purposes of this Agreement, “Affiliates” means all
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company, where control may be by management authority,
equity interest or otherwise.
While employed by the Company, you will be expected to devote your full business
time and your best professional efforts to the advancement of the business
interests of the Company and its Affiliates. You may, however, continue to
participate in charitable and philanthropic activities, manage your personal
investments, and, with the consent of the Executive Chairman or the Board, serve
on the board of directors or managers of for-profit and not-for-profit companies
or organizations, as long as such activities, in the aggregate, do not interfere
or conflict with the performance of your duties and responsibilities to the
Company or result in a breach of your obligations under this Agreement,
including but not limited to the terms and conditions set forth in Section 3
herein. You will discharge the duties and responsibilities of a chief executive
officer and such other duties and responsibilities as are specified by the
Executive Chairman or Board reasonably




--------------------------------------------------------------------------------




consistent with that position. You agree that, while employed by the Company,
you will comply with all Company policies, practices and procedures and all
codes of ethics or business conduct applicable to your position, as in effect
from time to time.”
2.    Compensation and Benefits.
a.    Section 2(a) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following new sentence: “Effective as of the Transition
Date, the Company will pay you a base salary at the rate of one million fifty
thousand dollars ($1,050,000) per year, payable in accordance with the regular
payroll practices of the Company and subject to adjustment from time to time by
the Board or its designee in its discretion (as adjusted from time to time, the
“Base Salary”).”
b.    Section 2(b) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following new paragraph: “For each fiscal year completed
during your employment under this Agreement, you will be eligible to earn an
annual bonus (the “Annual Bonus”).  Beginning in fiscal 2020, your target Annual
Bonus will be $750,000.  The actual amount of any Annual Bonus payable hereunder
shall be determined by the Board or its designee in its discretion, based on the
achievement of performance goals previously established by the Board or its
designee in its discretion Your Annual Bonus shall be payable in no event later
than March 15 of the year following the fiscal year with respect to which such
bonus was earned, subject to your remaining employed by the Company on the date
that such bonus is paid, except as otherwise provided herein.”
3.    Definitions. For the avoidance of doubt, the term “Start Date” as used in
the Employment Agreement shall mean April 1, 2019, the date on which Executive
commenced employment with the Company.
4.    Miscellaneous. By signing this Amendment, Executive agrees that he is
providing express written consent to the changes to the terms and conditions of
his employment described in this Amendment. Except as expressly modified herein,
the Employment Agreement remains in full force and effect, and is binding on
Executive and the Company in accordance with its terms. Without limiting the
generality of the foregoing, Executive acknowledges and agrees that he remains
bound by the restrictive covenants set forth in Section 3 of the Employment
Agreement, and that the changes to the terms and conditions of Executive’s
engagement described in this Amendment do not change or limit the scope of, or
Executive’s obligations to comply with, such restrictive covenants. Executive
further acknowledges and agrees that the Employment Agreement, as amended by
this Amendment, constitutes the entire agreement between Executive and the
Company with respect to the terms and conditions of his employment and replaces
all prior and contemporaneous communications, agreements and understandings,
written or oral, with respect to the terms and conditions of his employment.
This Amendment may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument. This is a Tennessee contract and shall be governed and construed in
accordance with the laws of the State of Tennessee, without regard to any
conflict of laws principles that would result in the application of the laws of
any other jurisdiction.  Executive agrees to submit to the




--------------------------------------------------------------------------------




exclusive jurisdiction of the courts of or in the State of Tennessee in
connection with any dispute arising out of this Amendment.


[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SURGERY PARTNERS, INC.



By:    /s/ Thomas F. Cowhey    
    


SURGERY PARTNERS, LLC


By:    /s/ Thomas F. Cowhey    
    


Accepted and Agreed:



/s/ J. Eric Evans    
J. Eric Evans
Date: January 11, 2020    








